Citation Nr: 1041171	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right hand injury.

2. Entitlement to service connection for pneumonia.


REPRESENTATION

Veteran represented by:	Mississippi Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1958 until May 1960 
with the Air Force.  An October 2005 Deferred Rating Decision 
reported that the Veteran also served with the Army Reserves, on 
inactive duty from January 17, 1957 to February 15, 1957; on 
active duty from February 16, 1957 to August 15, 1957; and on 
inactive duty on January 13, 1958.  Active duty for training from 
January 14, 1958 to February 12, 1958 was not verified. 
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 
 
In January 2008, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In March 2008, the Board reopened claims of entitlement to 
service connection for a right hand injury and pneumonia.  The 
merits of these claims were remanded to the RO/AMC for additional 
notice and requests for service records.  In Stegall v. West, 11 
Vet. App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The Court 
further held that the Board errs as a matter of law when it fails 
to ensure compliance with remand orders.

In March 2008, the AMC sent the Veteran a notice letter that 
provided him with alternate sources of evidence with respect to 
his claimed in-service injury to his right hand and in-service 
pneumonia.  Additionally, the AMC made several requests of the 
National Personnel Records Center (NPRC) for additional service 
records, to include morning reports.  A response to each of these 
requests was received from NPRC.  Once these additional actions 
were completed, the RO/AMC was to issue a supplemental statement 
of the case (SSOC) on the service connection claims.  In June 
2010, an SSOC was sent to the Veteran.  However, this document 
did not address the merits of the service connection claims.  
Rather, it readjudicated the claims to reopen, and, in fact, 
denied reopening even though the Board had reopened the claims in 
May 2010.  Accordingly, the SSOC did not comply with the Board's 
March 2010 decision and remand.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC readjudicating the Veteran's 
service connection claims for a right hand 
injury and pneumonia.  The readjudication 
should consider all evidence of record 
relevant to the appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


